Filed 03/01/19                                         Case 18-90258                                            Doc 266



                 Richard B. Gullen (SBN 144513)
          1      ROSSI, HAMERSLOUGH, REISCHL & CHUCK
                 1960 The Alameda, Suite 200
          2      San Jose, CA 95126-1493
                 Tel: (408) 261-4252
          3      Fax: (408) 261-4292
          4      Attorneys for Secured Creditor,
          5      Helen McAbee

          6
                 Stephen D. Finestone (125675)
          7      Jennifer C. Hayes (197252)
                 FINESTONE HAYES LLP
          8      456 Montgomery Street, 20th Floor
                 San Francisco, California 94104
          9      Phone: (415) 421-2624
                 Fax: (415) 398-2820
         10      sfinestone@fhlawllp.com

         11      Attorneys for Interested Party
                 Bernadette Cattaneo
         12
                                       UNITED STATES BANKRUPTCY CO URT
         13
                                        EASTERN DISTRICT OF CALIFOR NIA
         14
                                                    MODESTO DIVISION
         15
         16
                  In re                                                Case No. 18-90258
         17                                                            Chapter 7
                  ANDREAS ABRAMSON,
         18                                                            JOINT SUPPLEMENTAL TRIAL BRIEF
         19                                       Debtor.              ON MOTION TO AVOID JUDGMENT
                                                                       LIEN
         20
                                                                       Hearing
         21                                                            Date: March 13, 2019
         22                                                            Time: 9:30 a.m.
                                                                       Dept: E
         23                                                            Place: 1200 I Street, Suite 4
                                                                              Modesto, California 95354
         24
         25               Judgment Creditor, Helen McAbee (“McAbee”) and Interested Party Bernadette Catteneo
         26      (“Cattaneo”) and collectively with McAbee the “Objecting Parties”, submit the following
         27      supplement to their previous briefs on this matter.
         28
                 SUPPLEMENTAL TRIAL BRIEF                                                                   1
Filed 03/01/19                                           Case 18-90258                                                    Doc 266




          1             The Objecting Parties believe the legal issues in connection with the Motion to Avoid
          2      (the “Motion”) have been put to rest. As such, what remains is for the Court to hear the
          3      testimony of the retained experts and determine a value for 83 Sanguinetti Court, Copperopolis,
          4      California (the “Property”) as of April 14, 2018, and then plug that figure into the analysis
          5      provided in the Court’s tentative ruling.
          6             The Court is faced with opinions of value that vary greatly. Debtor’s latest suggested
          7      value is $1,090,000, an amount even lower than his bankruptcy scheduled value of $1,160,027.
          8      The Objecting Parties on the other hand, assert a value of $1,600,000 - $1,720,000. The Court
          9      will receive explanations for this discrepancy. The Objecting Parties will save their pointed
         10      criticisms for the trial but suggest the differences can be explained, at least in part, by the
         11      following:
         12             -     Use of appraisers from out of the area that are unfamiliar with the local properties,
         13                   particularly the properties located on Lake Tulloch, which is its own market with
         14                   values varying as a result of certain critical considerations;
         15             -     An effort to shoehorn “comparable” properties into the appraisal by making large
         16                   dramatic adjustments to reach an asserted value of the Property – the question being
         17                   whether adjustments of such size render the notion of a “comparable” property
         18                   meaningless;
         19             -     Ignoring comparable properties that are closer in location and closer in proximity to
         20                   the valuation date by using artificial and unhelpful distinctions such as whether the
         21                   comparable property was listed rather than sold, or whether the sale occurred after the
         22                   valuation date, as if the future tells us nothing about the past;
         23             -     Adopting the overly dramatic notion that the Property’s entire deck needs replacing
         24                   and then adjusting for the full cost of replacement, as if a willing buyer would
         25                   demand and a willing seller grant such a credit.
         26             The Objecting Parties appreciate the Court’s time and look forward to the resolution of
         27      the valuation issues.
         28
                 SUPPLEMENTAL TRIAL BRIEF                                                                             2
Filed 03/01/19                              Case 18-90258                                   Doc 266




          1      DATED: March 1, 2019                FINESTONE HAYES LLP
          2
          3                                          /s/ Stephen D. Finestone
                                                     Stephen D. Finestone
          4
                                                     Attorney for Bernadette Cattaneo
          5
          6
          7
          8
          9
         10
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
                 SUPPLEMENTAL TRIAL BRIEF                                               3
